Citation Nr: 1409054	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 2011 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 20, 2011 for the grant of service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which granted service connection for bilateral hearing loss at a noncompensable evaluation, effective June 20, 2011; granted service connection for tinnitus at a 10 percent disability evaluation, effective June 20, 2011 and denied service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2012 substantive appeal (VA Form 9), the Veteran checked the box requesting a hearing before the Board.  Likewise, in his April 2013 substantive appeal for the issues of entitlement to earlier effective dates for service connection for tinnitus and bilateral hearing loss, the Veteran checked the box requesting a Board videoconference hearing.

A hearing was scheduled for January 15, 2014 at the Louisville RO.  However, prior to the scheduled hearing, the Veteran contacted the RO on January 14, 2014 and indicated that while he was willing to report for a hearing, he was unable to make the appointment scheduled for January 15, 2014 due to a lack of transportation and the fact that he was currently out of the state.  He requested a new hearing date.

As the Veteran has requested to postpone and reschedule the hearing and has provided good cause for this prior to when that hearing was to occur, his claim must be remanded to reschedule his hearing.  38 C.F.R. § 20.700 (2013).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


